Citation Nr: 0415611	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-30 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine with left radiculopathy.

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.   Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs 


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel

INTRODUCTION

The veteran had active service from March 1967 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

FINDINGS OF FACT

1.  The veteran served in combat in the Vietnam conflict. 

2.  The presumption of in-service incurrence of a neck injury 
is rebutted by clear and convincing evidence to the contrary 
and degenerative disc disease of the cervical spine with left 
radiculopathy did not have onset during service and is 
unrelated to any in-service injury. 

3.  Bilateral hearing loss is not currently shown. 

4.  Tinnitus is not currently shown. 

CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine with left 
radiculopathy was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 
38 C.F.R. § 3.303, (2003).

2.  Bilateral hearing loss was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2003).

3.  Tinnitus was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2003).


VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

In this case, the RO provided pre-adjudicatory notice of the 
VCAA in an October 2002 letter.  In the letter to the 
veteran, the RO notified him of the evidence necessary to 
substantiate his claims of service connection, namely, 
evidence of an injury or disease that began in service or an 
event in service causing an injury or disease, evidence of 
current disability, and evidence of a relationship between 
the current disability and an injury, disease, or event in 
service.  

The RO notified the veteran that VA would obtain service 
records, including medical records, and VA records.  He was 
also notified that he could submit private medical records or 
he could authorize VA to obtain the records on his behalf.  
He was informed that he could submit a medical opinion from 
his own doctor about the relationship between a current 
disability and an injury, disease, or event in service.  He 
was also informed to submit any additional evidence that was 
relevant to the claims.  He was given 30 days to submit 
information or evidence.  

Here the VCAA notice provided by the RO complied with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. 
Prinicipi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice). 

As for the content of the notice, that is, the 30 days for 
submitting evidence, prior to adjudicating the claim, the 
Veterans Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that invalidated a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory 
one-year period. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining relevant evidence necessary 
to substantiate the claims.  All identified evidence has been 
obtained and associated with the claims folder, and the 
veteran has not identified any other pertinent evidence 
concerning his claims.  As there is otherwise no additional 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection 

A veteran is entitled to service connection for a disability 
resulting from an injury suffered or disease contracted 
during service.  38 U.S.C.A. § 1110.  

A combat veteran, in certain circumstances, may use lay 
evidence to establish service incurrence of a disease or 
injury if consistent with the circumstances, conditions, and 
hardships of such service.  Service connection of such a 
disease or injury may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b). 

Factual Background 

The veteran's DD Form 214 shows that the veteran was a tank 
crewman and he was awarded the Combat Action Ribbon while 
serving in the Vietnam conflict.  For this reason, the Board 
concludes that the veteran engaged in combat for the purpose 
of 38 U.S.C.A. § 1154(b).  

The service medical records, including the reports of 
entrance and separation examinations, did not contain a 
complaint, finding, or history of a neck injury, hearing 
loss, or tinnitus. 

On entrance examination, audiometric testing showed right ear 
pure-tone thresholds of 10 decibels at 500 Hertz, 5 decibels 
at 1000 Hertz, 10 decibels at 2000 and 3000 Hertz, and 5 
decibels at 4000 Hertz.  He had left ear pure-tone thresholds 
of 10 decibels at 500 Hertz and 5 decibels at 1000, 2000, 
3000, and 4000 Hertz.

On the report of separation examination, audiometric testing 
showed right ear pure-tone thresholds of 10 decibels at 500 
Hertz, 5 decibels at 1000 Hertz, 10 decibels at 2000, 3000, 
4000, and 6000 Hertz.  He had left ear pure-tone thresholds 
of 10 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 10 
decibels at 2000 Hertz, 5 decibels at 3000 and 4000 Hertz, 
and 15 decibels at 6000 Hertz.

After service, a private physician reported that nerve 
conduction studies, conducted in February 1991, revealed C5-6 
cervical radiculopathy and left ulnar sensory neuropathy.

Records of E.K.H., M. D., dated from May 1991 to November 
1999, document the veteran's complained of left neck and arm 
pain and paresthesias after being injured at work in January 
1991.  According to the records, the veteran was injured in 
January 1991 at work when he fell off of a 4-inch high 
platform.  In November 1991, cervical myelography revealed a 
small defect involving at C5-6.  A CT scan of the cervical 
spine revealed disc herniation at C6-7. 

Records of S.R.N., M.D., reveal an abnormal nerve conduction 
study that was conducted in October 1991 to evaluate the 
veteran's complaint of left arm numbness and neck pain, 
following an injury at work in January 1991. 

Records of a pain management service from December 1991 to 
October 1992 disclose the veteran was seen for left neck 
pain, pain and stiffness in the left shoulder, and occasional 
electrical-like shocks into the left hand.  The veteran 
denied having any of these symptoms prior to the incident at 
work in January 1991.  The impression was protruding discs at 
C5-6 and C6-7. 

In February 1997, the veteran was evaluated by a 
neurosurgeon.  The veteran complained of neck pain and left 
arm pain since an accident at work in January 1991.  The 
physician noted that past medical history was unremarkable.  
The physician expressed the opinion that the veteran was 
suffering from a chronic pain syndrome affecting the left 
neck, shoulder, and upper extremity, which resulted from a 
fall in 1991. 

Records of C.C.N. M.D., dated from December 2001 to September 
2002, show that the veteran had a 10-year history of chronic 
neck and left arm pain following an initial injury while 
working.  
In an October 2002 statement, the veteran stated that he had 
injured his neck in service when a tank hatch fell on his 
head and he also experienced a whiplash-type injury when he 
was rammed by the recoil of the tank gun.

On VA examination in November 2002, the veteran reported that 
he was unemployed since January 1991 after injuring his neck.  
He indicated that he had worked for the same employer for 6 
to 7 years prior to his injury and that prior to that he had 
worked four or five years as a railroad worker and prior to 
that as a security guard.
Analysis 

Degenerative Disc Disease of the Cervical Spine with Left 
Radiculopathy 

Although the service medical records are negative for a 
complaint, history, or finding of a neck injury, the veteran 
is a combat veteran and his statement of sustaining a neck 
injury during the Vietnam conflict is credible and sufficient 
to establish that the veteran suffered a neck injury during 
service under 38 U.S.C.A. § 1154(b).  However this does not 
end the analysis.  Service connection of such a disease or 
injury may be rebutted by clear and convincing evidence to 
the contrary.

Only an affirmative finding may be used as part of the clear 
and convincing evidence necessary to rebut pursuant to 
38 U.S.C.A. § 1154(b) the service-incurrence element of a 
service connection claim.  

In this case, the Board finds affirmative evidence to the 
contrary that rebuts the in-service incurrence of neck injury 
that is associated with the post-service degenerative disc 
disease of the cervical spine with left radiculopathy that 
clearly was the result of an injury in 1991 the veteran 
suffered at work on the basis of the all the evidence of 
record.  In fact, not one of the private health-care 
providers attributed by history or by medical opinion the 
veteran's current disability to an in-service injury.  As the 
service-incurrence element of a claim of service connection 
has not been established, the claim fails.  38 U.S.C.A. 
§§ 1110, 1154; 38 C.F.R. § 3.303. 
Hearing Loss and Tinnitus 

The claims fail because there is no evidence that the veteran 
currently suffers from either bilateral hearing loss or 
tinnitus.  Even for a combat veteran, service connection 
requires evidence of current disability.  In the absence of 
such evidence, VA is not required under the duty to assist to 
obtain a medical examination in this case.  38 C.F.R. 
§ 3.159(c)(4). 



For this reason, the preponderance of the evidence is against 
the claims of service connection for bilateral hearing loss 
and tinnitus.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for degenerative disc disease of the 
cervical spine with left radiculopathy is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



